Citation Nr: 0604926	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  96-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain with degenerative arthritis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a left knee injury with degenerative 
arthritis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


FINDINGS OF FACT

1.  Prior to February 25, 2004, the veteran's lumbosacral 
strain with degenerative arthritis is manifested by muscle 
spasm and limitation of motion that is not more than 
moderate, without marked limitation of forward bending or 
abnormal motion; from February 25, 2004, there is evidence of 
increased fatigability with motion and forward flexion 
limited from 30-40 degrees with pain. 

2.  The veteran's left knee injury residuals with 
degenerative arthritis are manifested by demonstrable 
limitation of extension reported recently as 10 to -5 degrees 
with pain setting in at 10 degrees, flexion limited to 50-80 
degrees, and muscle atrophy, which represents additional 
functional loss and weakened movement; there is no competent 
evidence of recurrent subluxation or lateral instability at 
any time.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
lumbosacral strain with degenerative arthritis have been met 
from February 25, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.7, 4.71a, Diagnostic Codes 5292, 
5295, in effect prior to and as amended effective September 
26, 2003.

2.  The criteria for an evaluation of 20 percent for left 
knee injury residuals with degenerative arthritis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 
4.1, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the date this claim for increase 
originated at the Department of Veterans Affairs (VA) 
Regional Office (RO).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

As to the issues on appeal, the March 1995 and June 1999 
rating decisions, the January 1996 statement of the case, and 
the June 1996, June 1999, June 2003 and April 2004 
supplemental statements of the case apprised the veteran of 
the information and evidence needed to substantiate the 
claims, applicable law in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in August 
2001 and February 2005 letters, the veteran was informed of 
the provisions of the VCAA and was advised to identify any 
evidence in support of the claims that had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to an 
increased rating for the left knee and the lumbar spine.  
Together the August 2001 and February 2005 letters 
specifically informed the veteran that VA would obtain 
pertinent federal records.  The veteran was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  The RO also satisfied the duty to 
assist through an October 2001 letter directed to his claim 
for increase.  As such, the Board of Veterans' Appeals 
(Board) finds that the correspondence VA issued satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim for increase in the rating for the left knee and 
the lumbar spine, and as a result the timing of the notice 
does comply with the express requirements of the law as 
discussed in Pelegrini.  In any event, the development 
overall complies with the notice and duty to assist 
obligations established in the VCAA.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  Collectively, 
the correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the February 
2005 letter had a specific reference on page 2 that, in 
essence, invited him to submit any evidence he may have that 
pertained to the claim and was an adequate presentation of 
the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and that he was provided a single notice covering 
all content requirements expressly, albeit not before the 
initial determination, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA examinations and medical records, 
and pertinent information from the Social Security 
Administration (SSA).  The veteran also testified at a RO 
hearing and he did not appear for his December 2005 Board 
hearing.  Thus, the Board finds the development is adequate 
when read in its entirety and that it satisfied the 
obligations established in the VCAA and the July 2000, 
December 2000 and June 2005 remand orders.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  His hearing testimony supplemented 
relevant clinical records and examinations in the file.  VA's 
duty to assist the veteran in the development of the claims 
has been satisfied and the Board will turn to a discussion of 
the issues on the merits.


Analysis

In summary, the veteran had active military service from 
April 1967 to March 1969.  The veteran's appeal arose from a 
claim for increase regarding the left knee and the lumbar 
spine.  In evaluating a disability in a claim for increase, 
precedence is given to the current examination reports 
where, as here, the reports are relevant and adequate for 
rating the disability, although the whole recorded history 
is noted to ensure that the current rating accurately 
reflects the severity of the condition.  See 38 C.F.R. 
§§ 4.1; 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994) and 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board 
notes that 38 U.S.C.A. § 5110(a), (b)(2) provide that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later, and unless specifically provided on basis of facts 
found.  See 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) providing, 
in general, in a claim for increase where the increase does 
not precede the date of claim, the effective date is governed 
by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  See, 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  
A rating increase in an active appeal based upon an 
interpretation of existing regulation may be applied 
retroactively.  See for example VAOPGCPRECS 9-94 and 12-94.  
Thus the Board's determination as explained below that a 
rating increase should be assigned from February 25, 2004, 
for the lumbar spine and retroactively for the left knee is 
in accord with this interpretation of the regulations. 

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case there is no 
medical evidence of lateral instability or recurrent 
subluxation of the left knee to warrant the application of 
Diagnostic Code 5257.  Furthermore, the record does not 
contain evidence of ankylosis of the left knee to warrant 
consideration of the rating scheme for ankylosis under 
Diagnostic Code 5256, or a disability of the tibia and 
fibula to support consideration of the left knee disability 
rating under Diagnostic Code 5262.  The veteran does not 
demonstrate dislocated semilunar cartilage to warrant 
consideration of that rating scheme.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca, 8 Vet. App. at 206.

The comprehensive VA examinations directed to the left knee 
and the lumbar spine offer the best evidence for the 
evaluation of the claims for increase.  The extensive record 
of VA treatment otherwise refers mainly to his pain 
complaints but offers insufficient objective information to 
influence the disability evaluation for either disability.  
Likewise, the SSA records offer only anecdotal information 
with respect to the lumbar spine and the left knee.  

Regarding the left knee, the formal orthopedic evaluation in 
December 1994 showed the veteran could not extend the knee 
completely, with the range of motion 130-20, and there was no 
other impairment reported.  The orthopedic evaluation in May 
1996 noted similar complaints and no impairment of the knee 
other than range of motion 130 to 15-20 degrees.  However, 
the VA examination in April 1999 noted a normal gait, range 
of knee motion 0-130.  The examiner characterized the 
examination as showing slightly decreased range of motion, 
and an otherwise clinically negative examination.  The 
examination of the left knee in February 2004 showed calf and 
quadriceps diameter reduced on the left side and there was 
visible atrophy.  The range of active and passive motion was 
80 degrees of flexion with crepitation from 50 degrees.  
Extension was reported as -5 from 140 to 0 with pain at 10 to 
5 degrees and he was limited because of pain.  The impression 
was decreased range of flexion limited by pain, and disuse 
atrophy of the left quadriceps most likely related to left 
knee pain.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04.  As noted previously, the veteran does show a 
limitation of extension on several of the examinations that 
will support a separate compensable rating, as the 
demonstrated limitation of extension does overall more nearly 
approximate 10 degrees that would support a 10 percent 
evaluation.  The examination reports do show limitation of 
extension to-5 degrees early in 2005, but there is evidence 
of pain setting in at 10 degrees.  Painful motion caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Hicks v. Brown, 
8 Vet. App. 417 (1995).

Overall, the VA examinations directed to the left knee during 
this claim showed a progression in the limitation of flexion 
and recurrent limitation of extension of the left knee.  He 
was able to flex the knee to 130 degrees on examinations 
through April 1999, which the examiner described as a 
slightly decreased range of motion in an otherwise clinically 
negative examination.  However, flexion was limited to 
approximately 50 degrees in February 2004 when consideration 
was given to additional loss of motion from where pain set in 
as well as with fatigue.  The examiner also noted visible 
disuse atrophy that was attributed to the left knee pain.  
His RO hearing testimony was directed to knee pain stating he 
had a knee brace and he had difficulty climbing stairs.  

Thus, the recently demonstrated limitation of flexion to 50 
degrees at worst does approximate the level that would 
support a 10 percent evaluation (leg flexion limited to 45 
degrees) with consideration given to functional impairment 
from disuse atrophy related to pain.  Full range of motion in 
the knee is from 0 degrees extension to 140 degrees flexion.  
See 38 C.F.R. § 4.71, Plate II.  Limitation of flexion of the 
leg to 60 degrees warrants a 0 percent rating which was 
applicable on earlier examinations showing much greater 
flexion being attained consistently, but with arthritis a 10 
percent evaluation is provided under section 4.59.  A 20 
percent rating is appropriate where flexion is limited to 30 
degrees.  Limitation of extension of the leg to 5 degrees 
warrants a 0 percent rating.  When extension is limited to 10 
degrees, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The demonstrated limitation of extension shown on the 1994 
and 1996 examination was not reproduced on examination in 
1999 which showed full extension, and there is no evidence of 
limited extension until the next formal evaluation nearly 
five years later early in 2004.  However, more recently the 
range of extension was -5 but with pain setting in at 10 
degrees, again an appreciable limitation of extension, albeit 
not approaching the limitation shown on the 1994 and 1996 
examinations.  Thus the current findings being adequate and 
relevant are given precedence, but they support a 10 percent 
evaluation for limitation of extension for the entire rating 
period and increase the rating for the left knee to 20 
percent.  Overall, there does appear to be a legitimate 
question of which of two ratings is more nearly approximated 
for the limitation of motion of the left knee, particularly 
when the limitation of extension is considered and additional 
impairment attributed to pain and fatigability with repeated 
motion.  38 C.F.R. § 4.7, VAOPGCPREC 9-04.

Regarding the lumbar spine, the claim remained active for 
many years before the recent amendments to the rating scheme 
for spine disorder and both versions of the rating criteria 
are applicable.  The changes were effective September 26, 
2003.  Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  The newly published criteria for the 
spine offer substantive revision and are seen as more 
favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is a material consideration here.  Deleted were comparative 
terms such as "moderate" or "severe" that existed in the 
former criteria for the spine segments, adding objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, and would apply to only a 
brief portion of the appeal period.  Bernard v. Brown, 4 Vet. 
App. 384 (1993), see also VAOPGCPREC 3-00.  

The Board observes that the veteran has not been diagnosed 
with intervertebral disc syndrome, so the rating scheme for 
that disability, also amended during this appeal, is not 
applicable.  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme for the spine.  See, 
e.g., Butts v. Brown 5 Vet. App. 532, 540 (1993) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)(where 
RO and the Board had evaluated a claimant's condition under 
the wrong diagnostic code, the court selected the correct 
code and directed Board to evaluate condition under that 
code).  Shifting diagnostic codes may appear harmless but may 
create confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  Furthermore, there 
is no references to ankylosis of the lumbar spine, so the 
rating scheme for ankylosis is not applicable. 

The rating schedule as amended effective September 26, 2003, 
established a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, degenerative arthritis of the spine under Diagnostic 
Code 5242.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003).  Under the former rating criteria, limitation of 
motion of the lumbar spine was rated as follows: severe, 
40 percent; moderate, 20 percent; and slight, 10 percent.  
Diagnostic Code 5292.  The highest rating for lumbosacral 
strain was 40 percent for severe disability with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Diagnostic 
Code 5295.

Under the new general rating formula, a 40 percent evaluation 
is provided for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Note (2): (See 
also Plate V.) For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.  

The comprehensive evaluations of the lumbar spine showed the 
range of motion in 1994 was forward flexion 50 degrees with 
pain, extension 20 degrees with no pain, lateral flexion 25 
degrees bilateral, and rotation 25 degrees bilateral with 
pain.  The examiner described increased musculature in the 
low back.  The orthopedic evaluation in May 1996 noted normal 
musculature of the lumbar spine.  The range of motion was 
forward flexion 50 degrees, extension 25 degrees, lateral 
flexion 30 degrees bilateral, and rotation 45 degrees 
bilateral.  The examiner stated there was no great amount of 
pain and that pain was minimal with flexion and extension.  A 
VA examination in April 1999 found the range of motion was 
forward flexion 90 degrees, extension 25 degrees, lateral 
flexion 40 degrees, and rotation 30 degrees.   The diagnosis 
was mechanical back pain syndrome, range of motion basically 
normal.  The veteran mentioned back pain in his RO hearing 
testimony.  However, a VA report dated in October 2000 noted 
he had a full range of motion of the spine without 
difficulty, and that he walked on toes and heels without 
difficulty.  Thus, the range of motion overall for this 
period does not show marked limitation of forward bending or 
abnormal mobility with forced motion being described.  The 
range of motion appeared to improve over the course of three 
examinations and the examiner in 1996 noted only minimal pain 
with flexion and extension.  Therefore, the 20 percent 
evaluation under either limitation of motion or lumbosacral 
strain criteria would appear more nearly approximated for 
this period in view of the objective findings.  

However, a VA examiner on February 25, 2004, with access to 
the claims file, noted the veteran's complained of radiating 
aching low back pain that limited walking and interrupted his 
sleep.  The spine muscles were tender and there was spasm.  
The range of lumbar spine motion was forward flexion 45 
degrees (40 degrees passive) limited by pain and fatigability 
and there was visible spasm.  Extension was 18 degrees (15 
passive) without further movement because of pain.  Lateral 
flexion was to 22 degrees (20 passive) on the right and 18 
(15 passive) degrees on the left limited by pain.  Lateral 
rotation was 22 (20 passive) degrees on the right and 26 (25 
passive) degrees on the left, with visible spasm and 
fatigability.  The veteran was able to heel walk, but he 
stated that toe walking hurt his knees so he stopped.  The 
clinical impression was worsening low back pain with evidence 
of degenerative changes, degenerative disc disease, in the 
lumbar spine.  A VA physician who saw the veteran on the same 
day in February 2004 reported flexion 30 degrees and negative 
straight leg raising. 

Thus, the record shows an appreciable deterioration in the 
range of motion of the lumbar spine, in particular with 
forward flexion, with visible spasm and evidence of 
fatigability.  Overall, the pertinent plane of motion is 
forward flexion which a VA physician reported as 30 degrees 
on the same date of the February 2004 VA examination that was 
performed by a nurse practioner.  With the demonstrated 
limitation of forward flexion, fatigability and pain, the 
Board believes the 40 percent evaluation is more nearly 
approximated from February 25, 2004.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the left knee or 
the lumbar spine has required frequent hospitalization, or 
that that it markedly interferes with employment so as to 
render impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment of the left knee and the lumbar spine 
and the functional impairment in the workplace has been noted 
in VA and SSA records which show treatment directed primarily 
to a psychiatric disorder.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to a disability evaluation of 40 percent for 
lumbosacral strain with degenerative arthritis is granted 
from February 25, 2004, subject to the regulations governing 
the payment of monetary awards 

Entitlement to a disability evaluation of 20 percent for 
residuals of a left knee injury with degenerative arthritis 
is granted, subject to the regulations governing the payment 
of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


